     Case 2:18-cr-00390-RFB-BNW Document 124 Filed 04/27/20 Page 1 of 3



 1    Patricia M. Erickson
      Attorney at Law
 2    Nevada Bar No. 3506
      601 S. Tenth St., Ste 108
 3    Las Vegas, NV 89101
      Telephone: 702-388-1055
 4    Facsimile: 702-388-3664
      pme@pmericksonlaw.com
 5    Attorney for Defendant:
      George Suarez
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,        )
10                                     )
                      Plaintiff,       )              Case no.18-cr-00390-RFB-BNW-5
11                                     )
      vs.                              )              STIPULATION TO CONTINUE
12                                     )              SELF SURRENDER TO BOP
      GEORGE SUAREZ,                   )
13                                     )              (Second Request)
                      Defendant.       )
14                                     )
      ________________________________)
15
16                 IT IS HEREBY STIPULATED AND AGREED, by and between the United
17    States of America, by and through Nicholas A. Trutanich, United States Attorney, and
18    Allison Reese, Assistant United States Attorney, and Patricia M. Erickson, counsel for
19    defendant George Suarez, that the self surrender date of May 1, 2020 shall be extended
20    to August 1, 2020.
21                 This stipulation is entered into for the following reasons:
22                 1.      Mr. Suarez has been notified that he has been classified to Lompoc
23                         federal prison;
24                 2.      Based on the coronavirus pandemic, federal prisons, as a whole, and
25                         Lompoc federal prison, specifically, have a very high number of
26                         inmates who have been diagnosed with Covid-19;
27                 3.      Based on the pandemic, the Attorney General has recommended that
28                         low risk non-violent inmates be considered for release on home
                           confinement;
     Case 2:18-cr-00390-RFB-BNW Document 124 Filed 04/27/20 Page 2 of 3



 1                  4.     Given these specific and extraordinary circumstances and the fact
 2                         that Mr. Suarez has been convicted of a non-violent offense and
 3                         classified to Lompac - a lower security prison - continuing the date of
 4                         his self-surrender is appropriate.
 5    This is the second request for a continuance of the self surrender date in the case at bar.
 6                  Dated this 22 nd   day of April, 2020.
 7
 8    NICHOLAS TRUTANICH
      UNITED STATES ATTORNEY
 9
10           /s/ Allison Reese                                /s/ Patricia M. Erickson
      Allison Reese                                    Patricia M. Erickson
11    Assistant U.S. Attorney                          Counsel for Defendant George Suarez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
     Case 2:18-cr-00390-RFB-BNW Document 124 Filed 04/27/20 Page 3 of 3



 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,        )
 4                                     )
                      Plaintiff,       )              Case no.18-cr-00390-RFB-BNW-5
 5                                     )
      vs.                              )              ORDER
 6                                     )
      GEORGE SUAREZ,                   )
 7                                     )
                      Defendant.       )
 8                                     )
      ________________________________)
 9
                   Based on the Stipulation of the parties, this Court finds that:
10
                   1.     Mr. Suarez has been notified that he has been classified to Lompoc
11
                          federal prison;
12
                   2.     Based on the coronavirus pandemic, federal prisons, as a whole, and
13
                          Lompoc federal prison, specifically, have a very high number of
14
                          inmates who have been diagnosed with Covid-19;
15
                   3.     Based on the pandemic, the Attorney General has recommended that
16
                          low risk non-violent inmates be considered for release on home
17
                          confinement;
18
                   4.     Given these specific and extraordinary circumstances and the fact
19
                          that Mr. Suarez has been convicted of a non-violent offense and
20
                          classified to Lompac - a lower security prison - continuing the date of
21
                          his self-surrender is appropriate.
22
                   IT IS THEREFORE ORDERED that Mr. Suarez’ self surrender to the Bureau
23
      of Prisons shall be continued from May 1, 2020 to September 18, 2020.
24
                   DATED     27th     day of April, 2020.
25
26                                             ______________________________________
                                               RICHARD F. BOULWARE, II
27                                             UNITED STATES DISTRICT JUDGE
28

                                                -3-
